Citation Nr: 0611199	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  05-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for hepatitis C with 
cirrhosis.


REPRESENTATION

Appellant represented by:	Mary Ann Starks, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1980, and from November 1981 to July 1992.  The 
veteran did not serve in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and May 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.

The record raises the issue of entitlement to service 
connection for a neurological disorder secondary to an immune 
reaction to an in-service vaccine.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Multiple sclerosis was not demonstrated in-service, or to 
a compensably disabling degree within seven years of service 
discharge.

2.  Hepatitis C with cirrhosis is not shown by competent 
medical evidence to have a nexus to service.




CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred or aggravated in 
service, and it may not be presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).

2.  Hepatitis C with cirrhosis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal.  That failure is 
harmless because the preponderance of the evidence is 
against the appellant's claims for service connection, 
and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  When the disorder is multiple sclerosis, service 
connection shall be awarded where the disease becomes 
manifested to a degree of 10 percent disabling within seven 
years from the date of separation from service.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A.  Multiple sclerosis

Service medical records do not demonstrate the presence of 
any abnormalities, complaints or symptomatology recorded to 
be diagnostically representative of multiple sclerosis.

The service medical records note findings of torticollis and 
wry neck questionably secondary to a September 1979 
immunization.

A magnetic resonance imaging (MRI) scan of brain, to include 
optic nerves with contrast, was conducted at Walnut Bottom 
Radiology in May 2002.  The MRI showed an abnormal signal 
present only on FLAIR on the right side which suggested 
plaque.  It was noted clinically, however, that a diagnosis 
of multiple sclerosis should be made on fleeting neurological 
defects separated in space and time and supported by specific 
findings on neural imaging.  The examiner concluded that a 
diagnosis of multiple sclerosis was suggested but not fully 
supported by this study.  

Treatment records from Dr. William Phelan dated July 2002 
noted that the veteran's MRI showed findings that could be 
consistent with multiple sclerosis.  In reviewing the 
veteran's history, the physician noted some visual changes in 
the right eye which had continued for over a year; however, 
the changes had not progressed.  The veteran denied any other 
neurological changes and stated he had no previous history of 
similar episodes.  

In a July 2002 medical report by Barbara O'Connell, M.D., the 
veteran was noted to report that a March 2002 MRI was felt to 
be consistent with multiple sclerosis.  Folowing an 
examination of the appellant, and his report of visual 
problems beginning in March 2001, the physician concluded 
that the appellant's many symptoms were due to multiple 
sclerosis.  She noted, however, that the appellant's reduced 
sensation and weakness in his right lower extremity, 
particularly with the proximity to his surgery, were more 
consistent with his herniated disc.  

A March 2003 MRI conducted at Open MRI indicated that current 
MRI examination of the brain was similar to the May 2002 
examination.  It was noted that while demyelinating disease 
(multiple sclerosis) or ischemic/infarct changes may be the 
cause, other etiologies were not excluded.

At a March 2003 VA examination the examiner's review of the 
record showed no complaints of visual difficulty, weakness, 
numbness, bowel, bladder, or sexual difficulty.  The service 
medical records were notable for severe neck pain and 
torticollis following a 1979 vaccination.  Additionally, the 
examiner noted that it was not until about eight years 
postservice that the appellant began to develop visual 
perception prblems.  The examiner indicated that white matter 
lesions were seen on MRI, and that an addendum would be added 
when the results of a repeat MRI were available to determine 
if these lesions were in fact representative of multiple 
sclerosis.  

A May 2003 addendum noted no changes in the veteran's MRI.  
The lesions were not enhanced.  They were in the white matter 
but were non-specific.  The examiner opined that the white 
matter lesions seen on the MRI were related to an in-service  
vaccine reaction.  The examiner opined that it was likely 
that the lesions were related to possible multiple sclerosis.  

VA treatment records dated January 2003 to June 2004 are 
ambiguous concerning a diagnosis of multiple sclerosis.  The 
examiner who conducted the March 2003 examination opined in 
April 2004 that the appellant either had post vaccine 
encephalitis, multiple sclerosis, or rheumatological disease, 
with subsequent decompensation due to medication used to 
treat Hepatiis C.  (The medication in question reportedly has 
since been discontinued.)  The examiner did not offer a 
definitive diagnosis.

At his August 2005 Board hearing the veteran testified that 
he had symptoms of multiple sclerosis while in-service which 
included his hands and feet falling asleep, as well as cold 
and tingling hands and feet.  The veteran did not, however, 
seek medical attention for these symptoms in service.  The 
veteran stated that he was diagnosed with multiple sclerosis 
after an MRI which was confirmed by Dr. O'Connell.  The 
veteran also testified that he suffered from a limited field 
of vision, muscle cramping, and became exhausted easily.  

Analysis

The Board, after reviewing the evidence of record, the 
testimony and the argument presented, finds that the 
preponderance of the evidence is against finding a basis to 
grant entitlement to service connection for multiple 
sclerosis.  In this regard, the clinical evidence is 
equivocal as to whether the appellant has a firm diagnosis of 
multiple sclerosis.  Even assuming, however, that he does 
have the disorder, which is a prerequisite to a grant of 
service connection, Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992), there is no competent medical evidence showing 
that the disorder was manifested either in-service or to a 
compensable degree within seven years of his separation from 
active duty.

Specifically, the service medical records do not reveal any 
complaints or findings that led to an in-service diagnosis of 
multiple sclerosis.  Further, no post service physician has 
found that the appellant's in-service presentation of certain 
signs and symptoms were the prodromal indications of the 
disease.  Indeed, Dr. O'Connell found that the first sign of 
multiple sclerosis was not presented until March 2001, that 
is more than eight years after the appellant's separation 
from active duty.  

While some physicians have suggested that the appellant's 
multiple sclerosis, if indeed he has the disorder at all, may 
be related to an in-service vaccination, such a conditional 
relationship is simply too speculative to support a grant of 
service connection, particularly given the equivocal 
diagnosis.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical statement using the term "could," or in the moving 
party's case, "may" or "possibly," without supporting 
clinical data or other rationale, is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-
28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); and 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative).  
Indeed, the author of that opinion has offered other 
diagnoses to explain the appellant's neurological symptoms 
and he has not definitively diagnosed multiple sclerosis. 

The Board acknowledeges that the veteran and his sister have 
testified that they believe that multiple sclerosis began 
during the appellant's service.  Neither, however, is shown 
to be trained in the field of medicine.  Hence, neither is 
competent to offer a medical opinion which addresses the 
etiology of the appellant's illness, nor competent to relate 
retrospectively recalled signs to a diagnosis they believe to 
be appropriate.  Espiritu v. Derwisnki, 2 Vet. App. 492 
(1992).  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for multiple sclerosis is 
denied.

B.  Hepatitis C with cirrhosis

Service personnel records show that while in the Army the 
veteran's specialties included demolition assistant and 
general construction machine operators.  While in the Air 
Force he served as a construction equipment technician.  

Service medical records dated April 1978 showed testing for 
an elevated bilirubin.  Further testing ultimately revealed 
negative findings for hepatitis.  In January 1983, the 
veteran was seen for abdominal pain and was tested for 
hepatitis.  These tests were again negative for the disorder.  

A private medical report dated March 2001, indicated that the 
veteran was found to have hepatic cirrhosis at a laparoscopic 
cholecystectomy.  Blood studies confirmed a finding that the 
veteran was hepatitis C positive.  He was treated with a one 
year course of Interferon and Ribavirin.  

A medical report from Ted Berk, M.D., dated August 2002 noted 
the veteran's report that he had spent 16 years in the 
military and while in Vietnam he would often share razors 
with others when out in the field.  It was also noted that 
the veteran had a history of back surgery in 2000.

An April 2004 VA outpatient clinic consultation recorded a 
finding of Hepatitis C due to an unknown source. 

At his August 2005 Board hearing, the veteran testified that 
he believed he contracted hepatitis when he entered the Army 
in 1976 as a result of inoculations given by an air gun.  He 
stated that after a razor was broken or worn out you would 
borrow them from others which was another risk factor.  The 
veteran also testified that he was exposed to blood of 
another soldier when this individual went through a safety 
wire mesh window head first.  The veteran stated he was 
covered in blood.  The veteran clarified that he was not in 
Vietnam and that the August 2002 examiner made a mistake.  He 
stated that a Dr. Berk told him that he had cirrhosis for 20 
years prior to the 2001 diagnosis by the look of his liver 
biopsy.  He was also told he had hepatitis in 1978 by another 
doctor because it said as much in his service medical 
records.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hepatitis C with cirrhosis.  Service 
medical records are negative for a confirmed diagnosis of 
hepatitis, to include testing conducted in April 1978 and 
January 1983.  Further, the medical records do not show 
evidence that the veteran had clinically demonstrated 
evidence of cirrhosis of the liver or hepatitis prior to the 
2001 biopsy, that is, approximately eight years postservice.  
Hence, there is no competent evidence of compensably 
disabling cirrhosis within one year of separation from active 
duty.

While the veteran has submitted a statement from Dr. Berk 
that hepatitis could be due to he sharing of razors while 
serving in the field, such a statement is too speculative 
upon which to grant service connection.  Obert.  Finally, as 
was true with the testimony pertaining to multiple sclerosis, 
the lay statements and testimony submitted on behalf of the 
appellant addressing the etiology of the hepatitis C are not 
competent, and hence have no probative value.  Espiritu.  

Accordingly, as the preponderance of the competent evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.

Entitlement to service connection for hepatitis C with 
cirrhosis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


